DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 19-31) in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that the reference cited by the Examiner does not suggest the required printer containing a nozzle with mixing element as required by claim 19. This is not found persuasive because US 2016/0059488 A1 (Pridoehl et al) teach a nozzle with static mixer (Figure 1).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 19, 21, 23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fulop et al (US 2018/0162013 A1) in view of Pridoehl et al (US 20160059488).
For claim 19, Fulop et al teach a process for producing a three dimensional green body by a fused filament fabrication process employing at least one filament and a three dimensional printer, wherein at least one filament comprises a core material (CM) coated with a layer of shell material (SM) (see abstract which states fused filament fabrication employing at least one filament and a three dimensional printer as shown in Figure 1; also see [0005]-[0214]), wherein the core material ([0126]-[0132]) comprises: 
at least some inorganic powder (IP), wherein the inorganic powder (IP) is at least one inorganic material selected from the group consisting of a metal, metal alloy, and a ceramic material precursor (see [0132]); at least one binder comprising at least one polymer (see [0132]). Fulop et al teach also teach the shell material (SM) comprises at least one thermoplastic polymer (see [0128]-[0130]). 
Fulop et al fail to teach weight ratio of metal, metal alloy, and ceramic material precursor (30%-80% by vol) in relation to the at least one thermoplastic polymer shell material (75%-100%) as claimed. 
However, Fulop et al teach optimizable variable including for core materials such as powder materials (including metal, metal alloys, ceramic) and shell materials (including thermoplastic) in relation other ingredients (see [0008], [0009], [0187]-[0203]), thus, it would have been obvious to one ordinary skill in the art to optimize the ratio core material including binder/polymer, and the shell material including thermoplastic, as suggested by Fulop et al. in order to achieve desired final properties/strength in the filament (see [0005]-[0006]), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
However, Fulop et al do not teach the 3D printer contains at least one nozzle and at least one mixing element, wherein the at least one mixing element is a static mixing element. 
In the same field of endeavor, pertaining to fused deposition process, Pridoehl et al teach the 3D printer contains at least one nozzle and at least one mixing element, wherein the at least one mixing element is a static mixing element (see Figure 1 item 4-static mixer; [0060],[0033]-[0034]), for the benefit of homogeneously mixing and supplying polymer melt.
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the 3D printer as taught by Fulop with having a nozzle with at least one mixing element, wherein the at least one mixing element is a static mixing element, as taught by Pridoehl et al., for the benefit efficiently mixing polymer melt. 
As for claim 21 and 23, Pridoehl et al teach the 3D printer contains at least one printhead containing at least one nozzle and at least one mixing element and/or the mixing element is a static mixing element inside of the nozzle (see Fig 1), for the same benefit as discussed above. However, Pridoehl et al do not explicitly teach static mixing element prepared by SLM, however, claim pertains to process of printing using specific type of filament, thus it would have been obvious to use a printer that that contains elements (static mixer) that is also made by SLM or any other processes. 
As for claims 25-26, Fulop et al further teach the core including at least one of polyolefin (see [0126]-[0128]). However, Fulop et al is silent to exact ratio of the binder as claimed. 
Since Fulop et al teach optimizable variable including for core materials such as powder materials (including metal, metal alloys, ceramic) and shell materials (including thermoplastic) in relation other ingredients (see [0008], [0009], [0187]-[0203]), thus, it would have been obvious to one ordinary skill in the art to optimize the ratio core material including binder/polymer, in order to achieve desired final properties/strength in the filament (see [0005]-[0006]), since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
As for claim 27, Fulop et al further teach diameter of the filament between 1 and 3mm (see [0139]).
As for claim 28, Fulop et al further teach filament material further including polyoxymethylene ([0141]).
As for claim 29, Fulop et al further teach  wherein the filament further polymer is at least one of polyamide  (see [0170], polyurethane ([0173]) or polymethyl methacylate ([0008]). 
As for claims 30-31, Fulop et al further teach after fabrication, removing part  (binder) of the material from the formed part ([0051]-[0053]); wherein the formed 3D body is sintered  ([0007],[0008], [0034]).
Claim(s) 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fulop et al (US 2018/0162013 A1) in view of Pridoehl et al (US 20160059488) in further view of Spalt (US 2015/0099025 A1).
With regards to claim 20 and 22, Fulop et al and Pridoehl et al  do not explicitly show feeding the filament from a spool into the 3D printer, heating the filament inside the 3D printer … and the filament is heated to a temperature above the melting temperature of the selected from at least one binder, at least one polymer, or at least one thermoplastic polymer; where heating is carried out inside of the nozzle  as claimed.
In the same field of endeavor, pertaining to 3D printing, Spalt teach feeding the filament from a spool into the 3D printer (Fig 1A item 145; Figure 2 shows heated extruded nozzle), heating the filament inside the 3D printer (see abstract; Figures 1A and 2); and the filament is heated to a temperature above the melting temperature of the selected from at least one binder, at least one polymer, or at least one thermoplastic polymer; where heating is carried out inside of the nozzle  as claimed (see [0002]-[004],[0028]-controller heats the material within the nozzle, additionally see [0029] and onward).
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to modify above with further include spool and heated nozzle, as taught by Spalt, for efficiently forming product (via fused deposition) having desired final properties). These references above in combination provides suggestion or motivation that the binder and or the thermoplastic is heated above melting to extrude out of the nozzle to form the 3D part. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0283688 – material and systems for additive manufacturing including molding materials for the system including de-binding materials used to form final part. Additionally, includes core and shell materials (jacket) ([0004]-[0006], and throughout).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743